Citation Nr: 0736773	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as depression and bi-polar 
disorder.

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1981 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In an October 2007 informal hearing presentation, the 
veteran's accredited representative noted that there was 
error in VA's March 2004 denial of a claim for arthritis of 
the right knee based on the results of a November 2002 VA 
examination.  This matter is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.

FINDINGS OF FACT

1.  There is no current medical diagnosis of PTSD.  

2.  The medical evidence of record reveals post-service 
diagnoses of:  bi-polar disorder, depression, cocaine 
dependence, and alcohol dependence.  There is no competent 
medical evidence linking these disorders to military service.   

3.  The appellant's current substance dependence, alcoholism, 
is not related to a service connected disease or disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

2.  A psychiatric disorder other than PTSD, including bi-
polar disorder and depression, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The appellant's claim for service connection for 
alcoholism has no legal merit. 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (CAVC) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

In the present case, the veteran was provided the required 
notification in letters dated in June 2003 and May 2005 (the 
May 2005 notice was followed by an October 2006 
readjudication in a SSOC).  Even if there was any notice 
deficiency, the Board finds that the presumption of prejudice 
on the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) based on the veteran's contentions and 
the communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  The 
VCAA is not applicable to the alcoholism claim, because, as 
discussed below, there is no legal entitlement to this 
benefit.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In this case, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate, his claims for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal until October 
2006.  Although notice was not properly provided to the 
veteran prior to the adjudication of the claims, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been accorded a VA 
Compensation and Pension examination.  However, none is 
required.  An extensive amount of VA psychiatric treatment 
records have been obtained.  These records do not indicate 
any diagnosis of PTSD.  There is also no indication that the 
veteran's current psychiatric disorders are related to 
service or that his substance dependence is related to a 
service-connected disability.  Accordingly, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; service personnel records; his contentions; 
private medical records; and VA medical records.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection.  

II.  PTSD 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The veteran has alleged several stressors.  Of note he claims 
that he was involved in Naval Gun Fire Support (NGFS) of 
ground forces during both the Invasion of Grenada, and at 
Beirut, Lebanon.  The evidence of record establishes that the 
veteran served as a Quartermaster in the Navy aboard a 
Destroyer.  As such, the Board recognizes that the veteran's 
duties during service would include being a member of the 
NGFS team that plotted navigation during such live-fire 
gunnery missions.  The evidence further establishes that ship 
that the veteran served aboard did indeed conduct NGFS 
operations as he claims.  Without making a determination as 
to whether these NGFS operations are "combat with the 
enemy," the Board finds that the evidence of record provides 
the requisite credible supporting evidence that the claimed 
inservice stressors occurred.  

The veteran's claim for service connection, however, fails 
with respect to the medical evidence related to the nature of 
his psychiatric disability.  Review of the veteran's service 
medical records does not reveal any complaints, or diagnosis, 
of PTSD or any other psychiatric disability during active 
service.  The earliest medical evidence of record showing any 
diagnosis of a psychiatric disorder are VA records dated in 
1994, which is almost a decade after the veteran separated 
from service.  There is a large volume of medical evidence of 
record which primarily consists of VA psychiatric treatment 
records from a Vet Center and a VA medical center (VAMC) 
outpatient clinic.  These records reveal that the veteran has 
a long history of substance abuse and that he has been 
diagnosed with cocaine and alcohol dependence.  The medical 
evidence of record also reveals diagnoses of depression and 
bi-polar disorder.  However, none of the medical evidence of 
record links any current psychiatric disorder, to the 
veteran's active military service.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  While the veteran did 
experience stressors during service, this did not cause PTSD.  
There is no evidence showing that the veteran had any 
psychiatric symptoms during service.  There is no medical 
evidence showing that the veteran has a diagnosis of PTSD.  
Accordingly, the Board finds that the veteran does not 
currently have PTSD.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Accordingly, service connection for PTSD must be 
denied.  

III.  Other Psychiatric Disorders

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In the present case, there is no 
current diagnosis of psychotic disorder, and no evidence that 
a psychosis manifested within the first year after the 
veteran separated from active service.  

Again, review of the veteran's service medical records does 
not reveal any complaints, or diagnosis, of any other 
psychiatric disability during active service.  The earliest 
medical evidence of record showing any diagnosis of a 
psychiatric disorder are VA records dated in 1994, which is 
almost a decade after the veteran separated from service.  
There is a large volume of medical evidence of record which 
primarily consists of VA psychiatric treatment records from a 
Vet Center and a VA medical center (VAMC) outpatient clinic.  
These records reveal that the veteran has a long history of 
substance abuse and that he has been diagnosed with cocaine 
and alcohol dependence.  The medical evidence of record also 
reveals diagnoses of depression and bi-polar disorder.  
However, none of the medical evidence of record links any 
current psychiatric disorder, to the veteran's active 
military service.

A January 2004 private hospital  psychiatric record does 
indicate psychotic features associated with the veteran's bi-
polar disorder.  However, a subsequent January 2005 VA 
psychiatric treatment record did not indicate the presence of 
psychotic features.  Whether the veteran has a psychosis or 
not, which is not fully supported by the evidence of record, 
there is no evidence of psychosis within the first year after 
the veteran separated from service.  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder other than 
PTSD.  There is no evidence of any psychiatric disorder 
during service, and no evidence linking the veteran's current 
psychiatric disabilities to active service.  

IV.  Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of the appellant's own alcohol or drug 
abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
also VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 38 U.S.C.A. §§ 1110, 
1131 do not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, although 
the veteran is service-connected for a right knee disorder, 
there is no medical evidence showing that his alcoholism is 
related to that disability.  Therefore, this aspect of the 
appellant's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claims must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, to include 
depression and bi-polar disorder, is denied.

Service connection for alcoholism is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


